 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   PETER SHARMA,
                                                             Case No.: 2:18-cv-02086-GMN-NJK
12           Plaintiff(s),
                                                                    TRANSFER ORDER
13   v.
14   STATE OF ARIZONA,
15           Defendant(s).
16          Pending before the Court is Plaintiff’s application to proceed in forma pauperis and
17 Plaintiff’s proposed complaint. Docket Nos. 1, 1-1. The federal venue statute requires that a civil
18 action be brought in (1) a judicial district in which any defendant resides, if all defendants reside
19 in the same state where the district is located, (2) a judicial district in which a substantial part of
20 the events or omissions giving rise to the claim occurred, or a substantial part of property that is
21 the subject of the action is situated, or (3) a judicial district in which any defendant is subject to
22 personal jurisdiction at the time the action is commenced, if there is no district in which the action
23 may otherwise be brought. 28 U.S.C. § 1391(b). If a case has been filed in the wrong district, the
24 district court in which the case has been incorrectly filed has the discretion to transfer such case to
25 any district in which it could have been brought. 28 U.S.C. § 1406(a); see also Parks v. Johnson,
26 2016 U.S. Dist. Lexis. 16284, *1 (D. Nev. Feb. 9, 2016).
27          In this case, Plaintiff’s claims arise out of alleged events taking place in Maricopa County,
28 Arizona. See Docket No. 1-1. In particular, Plaintiff alleges that certain of his constitutional rights

                                                      1
 1 were violated by the State of Arizona in the criminal proceedings against Plaintiff in Arizona. See
 2 id. Plaintiff has not alleged any connection of any kind between his claims and this District. None
 3 of the above venue provisions renders this district a proper venue for this case.
 4         Accordingly, it is hereby ORDERED that the Clerk of Court transfer this matter to the
 5 District of Arizona (Phoenix division) and that this case be closed.1
 6         IT IS SO ORDERED.
 7         Dated: November 8, 2018
 8                                                               ______________________________
                                                                 Nancy J. Koppe
 9                                                               United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26         1 An order transferring venue does not address the merits of the case and, therefore, is a
   nondispositive matter that is within the province of a magistrate judge’s authority under 28 U.S.C.
27 § 636(b)(1)(A). See Pavao v. Unifund CCR Partners, 934 F. Supp. 2d 1238, 1241 (S.D. Cal. 2013)
   (collecting cases); see also Ross v. Lane Community College, 2014 WL 3783942, *4 (D. Nev. July
28 31, 2014) (holding that a transfer under 28 U.S.C. § 1406(a) is a nondispositive matter).

                                                    2
